Title: General Orders, 18 May 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Friday May 18th 1781
                            Parole
                            Countersigns
                        
                        The Commander in Chief having occasion to be absent from the Army for a few days Major General St Clair will
                            command untill his return, or ’till an officer superior to himself shall arrive.
                    